Title: To James Madison from James Monroe, 16 July 1816
From: Monroe, James
To: Madison, James



Dear Sir
Washington 16 July 1816

I returnd last night and receivd your letters of the 7th. & 8th.  The letter of the Dey of Algiers, is sent to Mr Crowninshield at Salem, for an experiment, to obtain a translation of it, there, & at Boston, to be made under his auspices.  It could not be translated at New York, or Phila., and I fear, that we shall have no better success, to the East.  I have recd. no answer to the enquiry respecting the Labrador coast; so that I fear that I shall be detaind here some time, on account of Mr Bagot.  Mr de Kantzow is here.  I am to see him to day.  I suspect the object is, to communicate his power to form a commercial treaty, given, to take advantage of our law.
I have a letter from Edwd. Coles, who is willing to go to Russia, & requests to be informd of the allowance, time, & place of his departure, by a letter to charlottesville.  If he goes in a public vessel, I can give no answer to his latter enquiries, till I hear from Mr Crowninshield to whom I have written on the subject.  If in a private one, his dispatches might soon be prepard, as I presume Mr Ingerson has or soon will furnish the means.  To morrow I will write you further on those subjects.  With affectionate respect

Jas Monroe

